PER CURIAM.
Shanard Neely appeals the denial of his motion to correct illegal sentence. His motion alleged facially sufficient claims for relief from the sentence imposed for his 1996 conviction for robbery with a deadly weapon under Heggs v. State, 718 So.2d 263 (Fla. 2nd DCA 2000), and State v. O.C., 748 So.2d 945 (Fla.1999). The trial court denied his motion without ordering a response from the state, attaching excerpts from the record showing that Neely was not entitled to any relief or providing any reason for the denial.
Neely’s motion also alleged that the habitual violent offender sentence imposed on a second case was the result of the improper consideration of an ineligible predicate offense. • We affirm the denial of relief on this allegation because it requires the type of factual inquiry that cannot be conducted on a motion to correct illegal sentence under Florida Rule of Criminal Procedure 3.800(a).
We reverse the order denying relief on the first two claims only. On remand, if the trial court again denies Neely’s motion, it must attach excerpts from the record that show that he is not entitled to relief on those claims.
DELL, STONE, and FARMER, JJ., concur.